DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on December 30, 2020.  Claims 2-21 are pending at the time of examination.

Examiner Note: This detailed Action is hereby replaced the previous Detailed Action mailed out on August 4, 2022.  This Action is now included the Double Patenting rejection which was omitted in the previous mailed Office Action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


A) Claims 2-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-21 of copending Application No. 17/138,588.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Claims 2-21 of the patent application 17/138,588 contain elements of claims 2-21 of the instant application and as such anticipates claims 2-21 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in for prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  “ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeal for the Federal Circuit, ON PETTITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”. 
Thus, this is a provisional obviousness-type double patenting rejection.

B) Claims 2-21 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 34-40 of U.S. Patent No. 9,326,025.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 are directed to 

Instant application				Patent (‘025)
2. (New) A method comprising: receiving a search request for media content; identifying a plurality of relevant media content that is associated with at least one search term of the search request, wherein the plurality of relevant media content comprises a first relevant media content from a first source and a second relevant media content from a second source; tracking viewer interactions of a plurality of viewers with media content to develop a popularity rating, the viewer interactions including media content choices of a viewer who initiates the search request; and ranking the plurality of relevant media content based on the popularity rating, the popularity rating based at least in part on the media content choices of the viewer.
1. A method comprising: receiving a search request for television media content; identifying relevant television media content that is associated with at least one search term of the search request; tracking viewer interactions of a plurality of viewers with television programming to develop a popularity rating, the viewer interactions including television programming choices of a viewer who initiates the search request; and ranking the relevant television media content based on the popularity rating, the popularity rating based at least in part on the television programming choices of the viewer.
9. (New) An apparatus comprising: control circuitry; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following: receive a search request for media content; identify a plurality of relevant media content that is associated with at least one search term of the search request, wherein the plurality of relevant media content comprises a first relevant media content from a first source and a second relevant media content from a second source; track viewer interactions of a plurality of viewers with media content to develop a popularity rating, the viewer interactions including media content choices of a viewer who initiates the search request; and rank the plurality of relevant media content based on the popularity rating, the popularity rating based at least in part on the media content choices of the viewer.
34. A system comprising: a processor configured to: receive a search request for television media content; identify relevant television media content that is associated with at least one search term of the search request; track viewer interactions of a plurality of viewers with television programming to develop a popularity rating, the viewer interactions including television programming choices of a viewer who initiates the search request; and rank the relevant television media content based on the popularity rating, the popularity rating based at least in part on the television programming choices of the viewer.
16. (New) A non-transitory computer-readable medium having instructions encoded thereon that, when executed by control circuitry cause the control circuitry to: 5 801148_1Application No.: Not Yet AssignedDocket No.: 003597-2107-112 Amendment dated December 30, 2020 First Pieliminary Amendment receive a search request for media content; identify a plurality of relevant media content that is associated with at least one search term of the search request, wherein the plurality of relevant media content comprises a first relevant media content from a first source and a second relevant media content from a second source; track viewer interactions of a plurality of viewers with media content to develop a popularity rating, the viewer interactions including media content choices of a viewer who initiates the search request; and rank the plurality of relevant media content based on the popularity rating, the popularity rating based at least in part on the media content choices of the viewer.
8. A non-transitory computer readable medium having instructions thereon for generating for display popular media content, the instructions comprising: instructions for receiving a search request for television media content; instructions for identifying relevant television media content that is relevant to the search request; instructions for tracking viewer interactions of a plurality of viewers with the relevant television media content to develop a popularity rating; and instructions for generating for display, in a user interface, paid placement of particular media content and an ordered list of the relevant television media content that is ordered based on the popularity rating.





After analyzing the language claim of the claims, it is clear that claims 2-21 of the instant application are merely an obvious variation of claims 1-19, 34-40 of U.S. Patent No. 9,326,025.  While claims 2-21 of the instant application is slightly broader than claims 1-19, 34-40 of U.S. Patent No. 9,326,025, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 9,326,025, but indicate that it is merely a subset of the Patent No. 9,326,025. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 2-21 of the instant application are valid.
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

	
Prior arts Made of Record
Park et al. (US Patent No. 8,166,029) discloses a method comprising receiving a search query to generate a search result of one or more media items and providing a personalized search rank of the one or more media items on the basis of a user profile and an item relevance for a given media item with regard to the query metadata associated with the search result is identified and used to identify at least one related media item. The at least one related media item is ranked on the basis of the user profile and the metadata (abstract).
Hannum et al. US Patent No 9,948,989) discloses an interactive media content listing search system is herein disclosed which provides for enhanced interactive access of media content listings contained within an media content display system. Enhanced searching for available media contents is enabled by a plurality of user configurable attributes, which defines characteristics of media content that may be similar to the user's tastes. The plurality of user configurable attributes may be logically combined during the search operation using “AND” and/or “OR” boolean operators. Additionally, means are provided to allow recursive searches of available media content listings in an easy manner such that the results may be more finely tailored to suit the user's tastes.
	Prior art issued to Fellenstein at al. (US Patent No. 7,467,398) discloses an 
apparatus and method for allowing a user to search for specific content across 
many television channels in order to locate desirable television shows related 
to the searched content. In addition, Fellenstein further discloses that upon entry of the search terms, the logical unit will compare the entered term with those available keywords stored in each buffer.  Lexical parsing associates terms which may differ from plural to singular forms, or in tense.  Additionally, synonym comparisons may be made.  The logical unit will return a list of matches for the search criteria and allow the user the option of going directly to the television program.  The logical unit also evaluates each returned item for its relevancy to the keywords.  When not in use, the 
logical unit maintains a quiescent but monitoring state permitting continuous 
creation of lexical buffers.  The continuous creation of lexical buffers permits the user who turns the television on to immediately have such search terms available (col. 2, lines 28-40).
		Prior art of made of record publication to Seide et al (US 2007/0244902) discloses the system for both Internet video search and television-type viewing experience have been combined.  A user may use a remote control to enter search terms on a television monitor.  A search engine may then search for video files accessible on the Internet that correspond to the search terms.  Indicators of 
relevant search results may then be shown on the television monitor, enabling 
the user to select one to play.  This enables the user to search for and view Internet video content in a television-like experience.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed.
The prior art of record fails to teach or fairly suggest tracking viewer interactions of a plurality of viewers with media content to develop a popularity rating, the viewer interactions including media content choices of a viewer who initiates the search request; and ranking the plurality of relevant media content based on the popularity rating, the popularity rating based at least in part on the media content choices of the viewer, together with all other claim elements as recited in independent claim 2 and substantially similar to independent claims 9 and 16.
Thus, prior art of record neither anticipates, nor obvious the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        August 5, 2022